Citation Nr: 1705268	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Whether there was clear and unmistakable error (CUE) in a September 2012 rating decision that reduced the Veteran's rating for his service-connected intervertebral disc syndrome of the lower back disability from 30 percent disabling to 20 percent disabling.


REPRESENTATION

Veteran represented by:	Graham N. Wright, Attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2001 to February 2002, and active duty from September 2004 to June 2005, and from August 2005 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in September 2012 by the Regional Office (RO) in Boston, Massachusetts.

The Veteran was provided a personal hearing before the Board in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2016.  In January 2017, the Veteran received notice from the Board stating that a complete transcript of his hearing could not be produced due to technical difficulties.  In addition, the Board did not have a complete testimony on file in the Digital Audio Recording System.

The Veteran and his attorney responded shortly thereafter, requesting a new videoconference hearing before the Board at the Boston RO.  Based on the foregoing, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Boston, Massachusetts, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Such notice must be documented for the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




